 



Exhibit 10.7
AMB PROPERTY II, L.P.
FIRST AMENDMENT TO
FOURTEENTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
     This First Amendment (this “Amendment”) is made as of January 1, 2008, by
AMB PROPERTY HOLDING CORPORATION, a Maryland corporation, as general partner
(the “General Partner”) of AMB PROPERTY II, L.P., a Delaware limited partnership
(the “Partnership”), and as attorney-in-fact for each of the limited partners of
the Partnership (collectively, the “Limited Partners”) for the purpose of
amending the Fourteenth Amended and Restated Agreement of Limited Partnership of
the Partnership, dated as of February 22, 2007 (the “Partnership Agreement”).
All defined terms used herein but not defined herein have the meanings assigned
to them in the Partnership Agreement.
     WHEREAS, AMB Property III, LLC (f/k/a Texas AMB I, LLC), a Delaware limited
liability company, was a party to the Partnership Agreement as General Partner
of the Partnership holding approximately 1% of the partnership interests of the
Partnership;
     WHEREAS, effective as of January 1, 2008, AMB Property Holding Corporation
acquired the entire general partnership interest of AMB Property III, LLC (f/k/a
Texas AMB I, LLC) in and to the Partnership;
     WHEREAS, as the successor-in-interest to AMB Property III, LLC (f/k/a Texas
AMB I, LLC)’s general partnership interest in and to the Partnership, AMB
Property Holding Corporation desires to acknowledge and confirm it has assumed
all right, title and interest in and to the entire general partnership interest
in and to the Partnership and agrees to be bound by the provisions in the
Partnership Agreement as General Partner and to perform all obligations of the
General Partner thereunder;
     WHEREAS, the Partnership repurchased all of its outstanding 8.00% Series I
Cumulative Redeemable Preferred Limited Partnership Units as of April 17, 2007;
     WHEREAS, the General Partner desires to amend Exhibit A to the Partnership
Agreement to reflect the transactions described above.
     NOW THEREFORE, in consideration of the mutual agreements set forth herein,
pursuant to Sections 2.4 and 7.3(D) of the Partnership Agreement, the General
Partner, on its own behalf and as attorney-in-fact for the Limited Partners,
hereby amends the Partnership Agreement as follows:
Section 1. Acknowledgement of General Partner.
     AMB Property Holding Corporation acknowledges and confirms that it has
assumed all right, title and interest in and to the entire general partnership
interest in and to the Partnership from Texas AMB I, LLC and agrees to be bound
by the provisions in the Partnership Agreement as General Partner and to perform
all obligations of the General Partner thereunder.

 



--------------------------------------------------------------------------------



 



Section 2. Amendments to the Partnership Agreement.
     Exhibit A to the Partnership Agreement is deleted in its entirety and
replaced with Exhibit A attached hereto.
Section 3. Miscellaneous.
     3.1 Governing Law. This Amendment shall be construed under and governed by
the internal laws of the State of Delaware without regard to its conflicts of
laws provisions.
     3.2 Amendments. This Amendment may not be amended or modified except by a
writing duly and validly executed by each party hereto.
Section 4. Partnership Agreement.
     The Partnership Agreement and this Amendment shall be read together and
shall have the same effect as if the provisions of the Partnership Agreement and
this Amendment were contained in one document. Any provisions of the Partnership
Agreement not amended by this Amendment shall remain in full force and effect as
provided in the Partnership Agreement immediately prior to the date hereof.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date set forth above by their duly authorized
representatives.

            GENERAL PARTNER:

AMB PROPERTY HOLDING CORPORATION,
a Maryland corporation
      By:   /s/ Thomas S. Olinger         Name:   Thomas S. Olinger       
Title:   Chief Financial Officer     

            LIMITED PARTNERS:

AMB PROPERTY HOLDING CORPORATION,
a Maryland corporation, as attorney-in-fact for each
of the Limited Partners
      By:   /s/ Thomas S. Olinger         Name:   Thomas S. Olinger       
Title:   Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PARTNERS, CONTRIBUTIONS, AND PARTNERSHIP INTERESTS
I. Common Units

                                                                             
Agreed Value of                     Percentage     Common       Contribution    
Cash     Contributed     Total     Partnership     Interest     Percentage  
Name of Partner   Date     Contributions     Property     Contributions    
Units     in Class     Interest  
 
                                                       
Class A Common Units
                                                       
 
                                                       
General Partner:
                                                       
AMB Property Holding Corporation
    11/26/97       —     $ 3,626,023     $ 3,626,023       172,668       —      
—  
AMB Property Holding Corporation
    12/31/01       —       ($3,626,023 )     ($3,626,023 )     (172,668 )     —
      —  
 
                                                       
Texas AMB I, LLC
    12/31/01       —     $ 3,626,023     $ 3,626,023       172,668       —      
—  
 
                                                       
Texas AMB I, LLC
    1/1/08       —       ($3,626,023 )     ($3,626,023 )     (172,668 )     —  
    —  
AMB Property Holding Corporation
    1/1/08       —     $ 3,626,023     $ 3,626,023       172,668       .99624 %
    .92878 %
 
                                                       
Limited Partners:
                                                       
AMB Property, L.P.
    11/26/97       —     $ 358,976,301     $ 358,976,301       17,094,110      
98.62717 %     91.94948 %
 
    06/30/98       —     $ 1,161,489     $ 1,161,489       47,602       .27465 %
    .25605 %
 
    7/20/05       —     $ 544,704     $ 544,704       17,670       .10195 %    
.09505 %
 
                                         
 
                                                       
Total Class A Common Units
            —     $ 364,308,517     $ 364,308,517       17,332,050      
100.0000 %     93.22936 %
 
                                                       
Class B Common Units
                                                       
Fred Shepherd, LLC
    11/14/03       —     $ 2,307,918     $ 2,307,918       74,868       —      
—  
Fred Shepherd, LLC
    11/14/03       —       ($2,307,918 )     ($2,307,918 )     (74,868 )     —  
    —  
East Grand Business Center Partnership, L.P.
    11/14/03       —     $ 2,178,817     $ 2,178,817       70,680       —      
—  
East Grand Business Center Partnership, L.P.
    11/14/03       —       ($2,178,817 )     ($2,178,817 )     (70,680 )     —  
    —  
Paul Shepherd
    11/14/03       —     $ 1,314,010     $ 1,314,010       42,626       3.38647
%     .22929 %
Virginia Shepherd (Trust)
    11/14/03       —     $ 544,704     $ 544,704       17,670       —       —  
John French
    11/14/03       —     $ 1,858,715     $ 1,858,715       60,296       4.79029
%     .32433 %
Jack Woodruff (Trust)
    11/14/03       —     $ 769,306     $ 769,306       24,956       1.98266 %  
  .13424 %
Virginia Shepherd (Trust)
    7/20/05       —       ($544,704 )     ($544,704 )     (17,670 )     —      
—  
J.A. Green Development Corp.
    11/01/06       —     $ 31,117,860     $ 31,117,860       552,515      
43.89523 %     2.97199 %
JAGI, Inc.
    11/01/06       —     $ 32,571,170     $ 32,571,170       578,320      
45.94534 %     3.11079 %
 
                                           
Total Class B Common Units
            —     $ 67,631,061     $ 67,631,061       1,258,713       100.0000 %
    6.77064 %
 
                                                       
Total Combined Common Units
            —     $ 431,939,578     $ 431,939,578       18,590,763      
100.0000 %     100.0000 %
 
                                           

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PARTNERS, CONTRIBUTIONS, AND PARTNERSHIP INTERESTS
II. Series C Preferred Units

                                                                      Agreed
Value of                         Contribution     Cash     Contributed     Total
    Series C     Percentage   Name of Partner   Date     Contributions    
Property     Contributions     Partnership Units     Interest  
 
                                               
Limited Partner:
                                               
Belcrest Realty Corporation
    11/24/98     $ 24,000,000       —     $ 24,000,000       480,000      
21.81818 %
Belair Real Estate Corporation
    11/24/98     $ 86,000,000       —     $ 86,000,000       1,720,000      
78.18182 %
Belcrest Realty Corporation
    2/23/99     $ 19,050,000       —     $ 19,050,000       381,000      
17.31818 %
Belair Real Estate Corporation
    2/23/99       ($19,050,000 )     —       ($19,050,000 )     (381,000 )    
(17.31818 %)
Belcrest Realty Corporation
    4/29/99     $ 11,950,000       —     $ 11,950,000       239,000      
10.86364 %
Belair Real Estate Corporation
    4/29/99       ($11,950,000 )     —       ($11,950,000 )     (239,000 )    
(10.86364 %)
Argosy Realty Corporation
    7/9/99     $ 1,625,300       —     $ 1,625,300       32,506       1.47755 %
Belmar Realty Corporation
    7/9/99     $ 1,625,300       —     $ 1,625,300       32,506       1.47755 %
Belport Realty Corporation
    7/9/99     $ 1,625,300       —     $ 1,625,300       32,506       1.47755 %
Belrieve Realty Corporation
    7/9/99     $ 1,625,300       —     $ 1,625,300       32,506       1.47755 %
Belair Real Estate Corporation
    7/9/99       ($6,501,200 )     —       ($6,501,200 )     (130,024 )    
(5.91018 %)
Belcrest Realty Corporation
    7/28/99     $ 15,000,000       —     $ 15,000,000       300,000      
13.63636 %
Belair Real Estate Corporation
    7/28/99       ($15,000,000 )     —       ($15,000,000 )     (300,000 )    
(13.63636 %)
Belmar Realty Corporation
    3/17/00       ($1,625,300 )     —       ($1,625,300 )     (32,506 )    
(1.47755 %)
Belcrest Realty Corporation
    3/17/00       ($12,500,000 )     —       ($12,500,000 )     (250,000 )    
(11.36364 %)
Belair Real Estate Corporation
    3/17/00     $ 14,125,300       —     $ 14,125,300       282,506      
12.84118 %
Belair Real Estate Corporation
    12/19/00     $ 1,625,300       —     $ 1,625,300       32,506       1.47755
%
Altavera Realty Corporation, formerly known as Belrieve Realty Corporation
    12/19/00       ($1,625,300 )     —       ($1,625,300 )     (32,506 )    
(1.47755 %)
Belport Realty Corporation
    3/14/01       ($1,625,300 )     —       ($1,625,300 )     (32,506 )    
(1.47755 %)
Belair Real Estate Corporation
    3/14/01     $ 1,625,300       —     $ 1,625,300       32,506       1.47755 %
Argosy Realty Corporation
    12/5/01       ($1,625,300 )     —       ($1,625,300 )     (32,506 )    
(1.47755 %)
Belair Real Estate Corporation
    12/5/01       ($50,874,700 )     —       ($50,874,700 )     (1,017,494 )    
(46.24972 %)
Belcrest Realty Corporation
    12/5/01       ($57,500,000 )     —       ($57,500,000 )     (1,150,000 )    
(52.27272 %)
Total Series C Preferred Units
            0       —       0       0       000.0000 %
 
                                     

III. Series D Preferred Units

                                                                      Agreed
Value of                         Contribution     Cash     Contributed     Total
    Series D     Percentage   Name of Partner   Date     Contributions    
Property     Contributions     Partnership Units     Interest  
Limited Partner:
                                               
J.P. Morgan Mosaic Fund, LLC
    5/5/99     $ 79,766,850       —     $ 79,766,850       1,595,337      
100.0000 %
J.P. Morgan Mosaic Fund, LLC
    12/31/01       ($79,766,850 )     —       ($79,766,850 )     (1,595,337 )  
  (100.0000 %)
JPM Mosaic I REIT, Inc.
    12/31/01     $ 79,766,850       —     $ 79,766,850       1,595,337      
100.0000 %
JPM Mosaic I REIT, Inc.
    1/29/07       ($79,766,850 )     —       ($79,766,850 )     (1,595,337 )    
(100.0000 %)
JP Morgan Securities, Inc.
    1/29/07     $ 79,766,850       —     $ 79,766,850       1,595,337      
100.0000 %
 
                                               
 
                                   
Total Series D Preferred Units
          $ 79,766,850       —     $ 79,766,850       1,595,337       100.0000 %
 
                                     

 



--------------------------------------------------------------------------------



 



IV. Series E Preferred Units

                                                                      Agreed
Value of                         Contribution     Cash     Contributed     Total
    Series E         Name of Partner   Date     Contributions     Property    
Contributions     Partnership Units     Percentage Interest  
Limited Partner:
                                               
Fifth Third Equity Exchange Fund 1999, LLC
    8/31/99     $ 11,022,000       —     $ 11,022,000       220,440      
100.0000 %
Fifth Third Equity Exchange Fund 1999, LLC
    6/30/06       ($11,022,000 )     —       ($11,022,000 )     (220,440 )    
(100.0000 %)
 
                                   
Total Series E Preferred Units
            0       —       0       0       000.0000 %
 
                                     

V. Series F Preferred Units

                                                                      Agreed
Value of                         Contribution     Cash     Contributed     Total
    Series F         Name of Partner   Date     Contributions     Property    
Contributions     Partnership Units     Percentage Interest  
Limited Partner:
                                               
Bailard, Biehl & Kaiser Technology Exchange Fund, LLC
    3/22/00     $ 19,871,950       —     $ 19,871,950       397,439      
100.0000 %
Bailard, Biehl & Kaiser Technology Exchange Fund, LLC
    7/31/02       ($6,500,000 )     —       ($6,500,000 )     (130,000 )    
(32.70942 %)
Bailard, Biehl & Kaiser Technology Exchange Fund, LLC
    7/14/03       ($3,300,000 )     —       ($3,300,000 )     (66,300 )    
(16.60632 %)
Bailard Technology Exchange Fund, LLC (formerly Bailard, Biehl & Kaiser
Technology Exchange Fund, LLC)
    9/21/06       ($10,071,950 )     —       ($10,071,950 )     (201,139 )    
(50.60877 %)
 
                                   
 
                                               
 
                                   
Total Series F Preferred Units
            0       —       0       0       000.0000 %
 
                                     

VI. Series G Preferred Units

                                                                      Agreed
Value of                         Contribution     Cash     Contributed     Total
    Series G         Name of Partner   Date     Contributions     Property    
Contributions     Partnership Units     Percentage Interest  
Limited Partner:
                                               
Bailard, Biehl & Kaiser Technology Exchange Fund, LLC
    8/29/00     $ 1,000,000       —     $ 1,000,000       20,000       100.0000
%
Bailard, Biehl & Kaiser Technology Exchange Fund, LLC
    7/31/02       ($1,000,000 )     —       ($1,000,000 )     (20,000 )    
(100.0000 %)
 
                                   
 
                                               
 
                                   
Total Series G Preferred Units
            0       —       0       0       000.0000 %
 
                                     

VII. Series H Preferred Units

                                                                      Agreed
Value of                         Contribution     Cash     Contributed     Total
    Series H         Name of Partner   Date     Contributions     Property    
Contributions     Partnership Units     Percentage Interest  
Limited Partner:
                                               
J.P. Morgan Mosaic Fund IV, LLC
    9/1/00     $ 42,000,000       —     $ 42,000,000       840,000      
100.0000 %
J.P. Morgan Mosaic Fund IV, LLC
    12/31/01       ($42,000,000 )     —       ($42,000,000 )     (840,000 )    
(100.0000 %)
JPM Mosaic IV REIT, Inc.
    12/31/01     $ 42,000,000       —     $ 42,000,000       840,000      
100.0000 %
JPM Mosaic IV REIT, Inc.
    3/21/06       ($42,000,000 )     —       ($42,000,000 )     (840,000 )    
100.0000 %
 
                                               
 
                                   
Total Series H Preferred Units
            0       —       0       0       000.0000 %
 
                                     

 



--------------------------------------------------------------------------------



 



VIII. Series I Preferred Units

                                                                      Agreed
Value of                         Contribution     Cash     Contributed     Total
    Series I         Name of Partner   Date     Contributions     Property    
Contributions     Partnership Units     Percentage Interest  
Limited Partner:
                                               
J.P. Morgan Chase Mosaic Fund V, LLC
    3/21/01     $ 25,500,000       —     $ 25,500,000       510,000      
100.0000 %
J.P. Morgan Chase Mosaic Fund V, LLC
    12/31/01       ($25,500,000 )     —       ($25,500,000 )     (510,000 )    
(100.0000 %)
JPM Mosaic V REIT, Inc.
    12/31/01     $ 25,500,000       —     $ 25,500,000       510,000      
100.0000 %
JPM Mosaic V REIT, Inc.
    4/17/07       ($25,500,000 )     —       ($25,500,000 )     (510,000 )    
(100.0000 %)
 
                                               
 
                                   
Total Series I Preferred Units
            0       —       0       0       000.0000 %
 
                                     

IX. Series N Preferred Units

                                                                      Agreed
Value of                         Contribution     Cash     Contributed     Total
    Series N         Name of Partner   Date     Contributions     Property    
Contributions     Partnership Units     Percentage Interest  
Limited Partner:
                                               
Robert Pattillo Properties, Inc.
    9/24/04       —     $ 36,479,100     $ 36,479,100       729,582      
100.0000 %
Robert Pattillo Properties, Inc.
    1/27/06       —       ($36,479,100 )     ($36,479,100 )     (729,582 )    
100.0000 %
 
                                   
Total Series N Preferred Units
            —       0       0       0       000.0000 %
 
                                     
 
                                               
 
                                   
Total All Series of Preferred Units
          $ 105,266,850       0     $ 105,266,850       2,105,337       100.0000
%
 
                                     

 